TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00391-CR



                             Donald Leonard Wilcox Sr., Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 60520, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Donald Leonard Wilcox Sr., pleaded guilty to the offense of possession of

a controlled substance with intent to deliver over four grams but less than two hundred grams. See

Tex. Health & Safety Code Ann. § 481.112 (West 2003). Wilcox seeks to appeal from the judgment

of conviction. The district court has certified that this is a plea-bargain case, and the defendant has

no right of appeal. Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed

Filed: July 22, 2008

Do Not Publish